Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,470,773. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the instant application are claiming common subject matter, as outlined below.  The difference between the claims of the application and the claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the instant application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  	 
Application Claim
Patent Claim
Application Claim
Patent Claim
Application Claim
Patent Claim
1
1
8
1
15
1
2
1
9
3
16
13
3
1
10
1
17
14
4
1
11
1
18
6
5
10
12
10
19
7
6
13
13
2
20
1
7
14
14
3




Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  Claim 10 introduces a “mesh portion” in line 2 and further recites “the mesh” in line 5.  Additionally, claim 11 recites “the mesh” in line 2.  All other references to the element throughout the claims recite “the mesh portion”.  For consistency and clarity, the Examiner suggests amending line 5 of claim 10 and line 2 of claim 11 to recite “the mesh portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, 12, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
CLAIM 4 -- Claim 1 recites “a proximal support arm spanning a proximal section of an interior of the mesh portion and forming a ring portion in the interior of the mesh portion”, claim 2 further introduces a “a distal support arm” and claim 4 recites “wherein the proximal and distal support arms form the ring portion”.  Thus, claim 4 appears to contradict claim 1 and it is unclear if both support arms are required to form the ring portion or if merely the proximal support arm may form the ring portion.  For the purpose of examination, the claims are interpreted such that the proximal support arm forms at least a portion of the ring portion and the distal support arm forms at least a portion of the ring portion OR that the proximal and distal support arms extend from a distinct ring portion.
CLAIM 5 -- Claim 1 recites “a proximal support arm spanning a proximal section of an interior of the mesh portion and forming a ring portion in the interior of the mesh portion”, claim 2 further introduces a “a distal support arm” and claim 5 recites “wherein the proximal support arm and the distal support arm curve radially outwardly near a center of the mesh portion to define the ring portion”.  Thus, claim 5 appears to contradict claim 1 and it is unclear if both support arms are required to form or define the ring portion or if merely the proximal support arm may form the ring portion.  For the purpose of examination, the claims are interpreted such that the proximal support arm forms at least a portion of the ring portion and the distal support arm forms at least a portion of the ring portion OR that the proximal and distal support arms extend from a distinct ring portion.
CLAIM 12 -- Claim 10 recites “a distal support arm spanning a distal section of an interior of the mesh portion and forming a ring portion in the interior of the mesh portion”, claim 11 further introduces a “a proximal support arm” and claim 12 recites “wherein the proximal support arm and the distal support arm curve radially outwardly near a center of the mesh portion to define the ring portion”.  Thus, claim 12 appears to contradict claim 10 and it is unclear if both support arms are required to form or define the ring portion or if merely the distal support arm may form the ring portion.  For the purpose of examination, the claims are interpreted such that the proximal support arm forms at least a portion of the ring portion and the distal support arm forms at least a portion of the ring portion OR that the proximal and distal support arms extend from a distinct ring portion.

CLAIM 7 -- Claim 7 recites the limitation "the elongated pusher" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

CLAIM 17 -- Claim 15 recites “where the ring portion extends along an axis transverse to the first longitudinal axis when the mesh portion is in its radially expanded configuration”.  Dependent claim 17 then recites “”wherein the membrane expands to an orientation that is non-perpendicular relative to the first longitudinal axis”.  However, the membrane is claimed as being fixed to the ring portion and thus may be orientated in the same direction.  The term “transverse” is commonly defined as “made at right angles to the long axis of a body”.  Thus, claim 17 contradicts claim 15 and it is unclear how the membrane may be non-perpendicular relative to the first longitudinal axis when the ring is transverse to the first longitudinal axis.  The Examiner notes claim 17 appears to be drawn to the embodiment of Fig 17, while claim 15 appears to be drawn to the embodiment of Fig 1.
CLAIM 19 -- Claim 15 recites “where the ring portion extends along an axis transverse to the first longitudinal axis when the mesh portion is in its radially expanded configuration”.  Dependent claim 19 then recites “wherein the ring portion extends along an axis that is non-perpendicular relative to the first longitudinal axis when the mesh is in its radially expanded configuration”.  The term “transverse” is commonly defined as “made at right angles to the long axis of a body”.  Thus, claim 19 contradicts claim 15 and it is unclear how the ring portion may be transverse to the first longitudinal axis and non-perpendicular to the first longitudinal axis when the mesh portion is in its radially expanded state.  The Examiner notes claim 19 appears to be drawn to the embodiment of Fig 17, while claim 15 appears to be drawn to the embodiment of Fig 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites “where the ring portion extends along an axis transverse to the first longitudinal axis when the mesh portion is in its radially expanded configuration”.  Dependent claim 18 then recites “”wherein the ring portion extends along an axis that is perpendicular to the first longitudinal axis when the mesh portion is in its radially expanded configuration”.  The term “transverse” is commonly defined as “made at right angles to the long axis of a body”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grewe (US 2009/0254172, hereinafter “Grewe”).
	Regarding claim 1, Grewe discloses a vascular plug (Figs 12-13B) comprising: a mesh portion (stent 370) having a radially compressed configuration when constrained in a catheter and a radially expanded configuration when unconstrained (Fig 13B; para [0117, 0119]); 
	a proximal support arm (support arm of frame 360; para [0116]) spanning a proximal section (any portion or section of the proximal half of the mesh) of an interior of the mesh portion and forming a ring portion (see annotated Fig 12 below – support arm of basket extends into circumferential support arm of ring portion and thus interpreted as forming ring portion as they are integral; alternatively, support arm may be interpreted as only circumferential ring portion, which is located in proximal half of mesh) (it is noted proximal and distal ends are relative and are interpreted as being defined as noted in annotated Fig 13B); and
	a membrane (filter material; para [0097]) fixed to the ring portion, the membrane adopting a radially expanded configuration as the mesh portion adopts its radially expanded configuration (Figs 12, 13B), thereby limiting blood passage through the mesh portion (filter limits blood passage as it at least partially blocks and filters blood flow).
[AltContent: arrow][AltContent: textbox (Membrane)][AltContent: textbox (Proximal support arm)][AltContent: textbox (Ring portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    253
    383
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Mesh portion)][AltContent: textbox (Distal )][AltContent: textbox (Proximal )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    391
    510
    media_image2.png
    Greyscale


	Regarding claim 2, further comprising a distal support arm spanning a distal section of the interior mesh portion (para [0132]; see annotated Fig 14 below).
[AltContent: textbox (Distal section of mesh)][AltContent: textbox (Proximal section of mesh)][AltContent: connector][AltContent: connector][AltContent: ][AltContent: ][AltContent: textbox (Distal support arm of distal frame)][AltContent: textbox (Proximal support arm of proximal frame)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    391
    545
    media_image3.png
    Greyscale


	
	Regarding claim 3, wherein the distal support arm is connected to a distal end of the mesh portion (see annotated Fig 14 below).
[AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: textbox (Proximal end mesh)][AltContent: arrow][AltContent: textbox (Distal end mesh)][AltContent: arrow][AltContent: textbox (Distal support arm of distal frame)]
    PNG
    media_image3.png
    391
    545
    media_image3.png
    Greyscale

	Regarding claim 6, wherein the membrane expands to an orientation that is perpendicular to an axis between the proximal end and the distal end of the mesh portion (see annotated Figs 12 and 13B below).  
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Orientation of membrane)][AltContent: textbox (Axis between proximal and distal ends mesh)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    391
    545
    media_image3.png
    Greyscale

    PNG
    media_image1.png
    253
    383
    media_image1.png
    Greyscale

	
	
	Regarding claim 7, wherein the membrane expands within the interior of the mesh portion at a non-perpendicular angle relative to an axis of the elongated pusher (see annotated Figs 12 and 13B below) (it is noted claim 6 recites the orientation of the membrane and claim 7 recites the membrane itself and thus the limitations of each claim are interpreted differently).
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Expansion angle of at least a portion of the membrane)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (Axis between proximal and distal ends mesh, which would align with pusher longitudinal axis)]
    PNG
    media_image3.png
    391
    545
    media_image3.png
    Greyscale

    PNG
    media_image1.png
    253
    383
    media_image1.png
    Greyscale

	
	

	Regarding claim 8, wherein the proximal support arm is connected to a proximal end of the mesh portion (see annotated Fig 14 below).
[AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: textbox (Proximal support arm of proximal frame)][AltContent: textbox (Proximal end mesh)][AltContent: arrow][AltContent: textbox (Distal end mesh)]
    PNG
    media_image3.png
    391
    545
    media_image3.png
    Greyscale


	Regarding claim 9, wherein the membrane comprises PET (polyethylene terephthalate - para [0101]).

	Regarding claim 10, Grewe discloses a vascular plug (Figs 12-13B) comprising: a mesh portion (stent 370) having a radially compressed configuration when constrained in a catheter and a radially expanded configuration when unconstrained (Fig 13B; para [0117, 0119]); 
	a distal support arm (support arm of frame 360; para [0116]) spanning a distal section (any portion or section of the distal half of the mesh) of an interior of the mesh portion and forming a ring portion (see annotated Fig 12 below – support arm of basket extends into circumferential support arm of ring portion and thus interpreted as forming ring portion as they are integral; alternatively, support arm may be interpreted as only circumferential ring portion, which is located in distal half of mesh) in the interior of the mesh (it is noted proximal and distal ends are relative and are interpreted as being defined as noted in annotated Fig 13B); and
	a membrane (filter material; para [0097]) fixed to the ring portion, the membrane adopting a radially expanded configuration as the mesh portion adopts its radially expanded configuration (Figs 12, 13B), thereby limiting blood passage through the mesh portion (filter limits blood passage as it at least partially blocks and filters blood flow).
[AltContent: textbox (Membrane)][AltContent: textbox (Distal support arm)][AltContent: textbox (Ring portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    253
    383
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Mesh portion)][AltContent: arrow][AltContent: textbox (Proximal )][AltContent: textbox (Distal )][AltContent: arrow]
    PNG
    media_image2.png
    391
    510
    media_image2.png
    Greyscale


	Regarding claim 11, further comprising a proximal support arm spanning a proximal section of the interior mesh portion (para [0132]; see annotated Fig 14 below).
[AltContent: textbox (Distal support arm of distal frame)][AltContent: textbox (Proximal section of mesh)][AltContent: textbox (Proximal support arm of proximal frame)][AltContent: textbox (Distal section of mesh)][AltContent: connector][AltContent: connector][AltContent: ][AltContent: ][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    391
    545
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grewe (US 2009/0254172), as applied to claim 10 above, further in view of Haverkost et al. (US 2016/0235413, hereinafter “Haverkost”).  Regarding claim 13, Grewe discloses the invention substantially as claimed, as shown above, but fails to disclose a laminating layer of ePTFE disposed over the membrane.  Haverkost discloses a similar vascular plug, or occlusion device (abstract) and teaches a covering material (120), or membrane, may be attached to a support frame (110) by a variety of techniques, one of which includes laminating a first sheet of covering material (120) to a second sheet of covering material (120), such that portions of the frame are encapsulated between the sheets (para [0064]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Grewe such that the membrane was fixed to the ring portion, or support frame, by a laminating layer, since Haverkost teaches lamination is one of a finite number of techniques for attaching a membrane to a support frame and since it is obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success.
	Regarding claim 14, Grewe teaches the may be constructed from a variety of materials including PTFE (para [0101]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Grewe and Haverkost such that the laminating layer comprised ePTFE since Grewe teaches the membrane may comprise PTFE and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim Rejections - 35 USC § 102/103
Claim(s) 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Tekulve (US 2009/0216263, hereinafter “Tekulve”) or, in the alternative, under 35 U.S.C. 103 as obvious over Tekulve in view of van der Burg et al. (US 2003/0220667, hereinafter “van der Burg”).
	Regarding claim 15, Tekulve discloses a vascular plug system (Figs 11 and 22a-b) comprising 
	an elongated pusher (1806) extending along a first longitudinal axis (para [0098]; Figs 22a-b); 
	a mesh portion (frame 732; Fig 11) (interpreted as a mesh in that the frame is formed of a plurality of interconnected elongate members with openings therebetween; para [0065-0066]) fixed to a distal end of the elongated pusher (para [0098]); the mesh portion having a radially compressed configuration when constrained in a catheter and a radially expanded configuration when unconstrained (para [0065]); 
	a ring portion in an interior of the mesh (disk 762), wherein the ring portion extends along an axis transverse to the first longitudinal axis when the mesh portion is in its radially expanded configuration (Fig 11) (para [0067]); and 
	a membrane (biocompatible material 764) fixed to the ring portion, the membrane adopting a radially expanded configuration as the mesh portion adopts its radially expanded configuration (Fig 11), thereby limiting blood passage through the mesh portion (para [0066, 0068] – forms occlusive barrier).
	In the alternative, van der Burg teaches a similar vascular plug comprising a mesh frame (expandable member 65) and a membrane (occluding member 61) extending across the diameter of the frame (Fig 6) and further teaches the occluding member has an outer rim (71) or ring to attach to the frame (para [0059]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tekulve such that the membrane (764) was fixed to a ring structure or outer rim to provide further structural support to the membrane when expanded.
	Regarding claim 16, wherein the membrane expands to an orientation that is perpendicular to the longitudinal axis (para [0067] – “In one example, the disk 762 is oriented substantially perpendicular to the longitudinal axis, which is perpendicular to the direction of fluid flow through the vessel 760.” And the membrane is attached to the disk).
	Regarding claim 17, wherein the membrane expands to an orientation that is non-perpendicular to first longitudinal axis (para [0067] – “In another example, the disk 762 may be oriented at an acute angle to the longitudinal axis (not shown).” And the membrane is attached to the disk)
	Regarding claim 18, wherein the ring portion extends along an axis that is perpendicular to the first longitudinal axis when the mesh portion is in its radially expanded configuration (para [0067] – “In one example, the disk 762 is oriented substantially perpendicular to the longitudinal axis, which is perpendicular to the direction of fluid flow through the vessel 760.”).
	Regarding claim 19, wherein the ring portion extends along an axis that is non-perpendicular to the first longitudinal axis when the mesh portion is in its radially expanded configuration (para [0067] – “In another example, the disk 762 may be oriented at an acute angle to the longitudinal axis (not shown).”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771